Per Curiam.

Single room occupancy by more than the permitted number of persons does not of itself establish illegality; it must be shown further that one or more of the requirements of section 248 of the Multiple Dwelling Law and section D-26-3.7 of the Administrative Code of the City of New York were not satisfied (Shapiro v. Collins, 6 A D 2d 1038; Realty Associates, v. Bausch, 17 Misc 2d 874). There was no attempt to show that these requirements had not been met, other than through the notice of violation of the Department of Buildings and that notice is completely silent with respect to the physical conditions in the apartment. The final order is therefore reversed and a new trial ordered to afford the landlord the opportunity to establish that there was illegal occupancy.
The final order should be reversed, and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.